Case 20-50133-grs            Doc 39       Filed 02/06/20 Entered 02/06/20 00:06:42                      Desc Main
                                          Document      Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF KENTUCKY

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    GenCanna Global USA, Inc.,1                          )    Case No. 20-50133-grs
                                                         )
              Debtor.                                    )    (Joint Administration Requested)
                                                         )
                                                         )    Honorable Gregory R. Schaaf

                           ORDER DESIGNATING INDIVIDUAL
                    RESPONSIBLE TO PERFORM DUTIES OF THE DEBTORS

             This Court has reviewed the Corporate Resolutions filed in the above-captioned cases and

hereby appoints James Alt as the individual responsible for performing the duties of GenCanna

Global USA, Inc. as a debtor in bankruptcy, pursuant to Fed. R. Bankr. P. 4002 and 9001(5)(A)

and Local Rule of the Eastern District of Kentucky 1002-2(b).

Tendered by:

/s/ James R. Irving
James R. Irving
DENTONS BINGHAM GREENEBAUM LLP
3500 PNC Tower
101 South Fifth Street
Louisville, Kentucky 40202
Telephone: (502) 587-3606
Facsimile: (502) 587-3695
Email: james.irving@dentons.com

Proposed Counsel to the Debtors




1
 The debtors and debtors in possession in these Chapter 11 Cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: GenCanna Global USA, Inc. (0251); GenCanna Global, Inc.,
(N/A); and Hemp Kentucky LLC (2600). The debtors’ mailing address is 321 Venable Road, Suite 2, Winchester,
KY 40391.


20822780.1
